POPOVICH, Chief Judge
(dissenting).
I respectfully dissent for the following reasons:
*8921. I agree with the administrative law judge’s findings and conclusions. The Commissioner erred in rejecting them under the circumstances here. I would remand to the Commissioner for a determination which would leave no impact beyond June 30, 1983.
2. 1982 Minn.Laws, Third Special Session, ch. 1, art. II, § 2, subd. 4 was enacted to reduce the general fund appropriation by a specific amount. The medical assistance portion was to be reduced by $5,200,000. The interpretation of the legislation adopted by the Department and affirmed by the majority assures that not only will the medical assistance appropriation be reduced for the six month period from January 1 to June 30, 1983, but it will be reduced as long as caps are in effect. There should be no long-term ramification from an obvious short-term measure.